Citation Nr: 1538048	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-16 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the Veteran was afforded a personal hearing before the undersigned.

In January 2012 and May 2014, the Board remanded the case for further development.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The development requested in the May 2014 remand was premised on whether any of the Veteran's service-connected disabilities alone could be deemed productive of unemployability to see if the criteria for SMC under 38 U.S.C.A. § 1114(s) were met.  See generally Buie v. Shinseki, 24 Vet. App. 242, 250 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  

The Board finds that the claim must now be remanded to afford the Veteran another VA examination to evaluate whether he has the current need for regular aid and attendance of another person or is housebound on a factual basis.  The Veteran was afforded examinations in August 2014 and September 2014 in connection with the claim that showed that his condition has recently worsened.  The examiners, however, did not clearly delineate between the effects of the Veteran's service-connected and non-service-connected disabilities nor is it clear whether the Veteran is permanently housebound.  As such, further development is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and resulting limitations of his service-connected disabilities to assess whether he requires aid and attendance or is housebound.  The claims folder must be made available to the examiner.  All indicated tests or studies should be accomplished.  

The examiner should comment upon the resulting limitations from the Veteran's identified service-connected disabilities.  His current service-connected disabilities are: posttraumatic stress disorder (PTSD), diabetes mellitus with erectile dysfunction, chronic kidney disease associated with diabetes mellitus, post-operative fractured left ankle with internal reduction in fixation with mild limitation of motion and effusion, peripheral neuropathy of the left lower extremity associated with diabetes mellitus, and peripheral neuropathy of the right lower extremity associated with diabetes mellitus.  The examiner should address the following:

(a) whether the Veteran requires the regular assistance of another person in activities of daily living, to include consideration of whether the Veteran is able to dress or undress himself, to keep himself ordinarily clean and presentable; to feed himself, or to attend to the wants of nature;

(b) whether the Veteran requires the assistance of another in protecting himself from the ordinary hazards of daily living;

(c) whether the Veteran is bedridden;

(d) whether the Veteran is restricted to his home or the immediate vicinity thereof; and, 

(e) to what extent the above limitations are due solely to the Veteran's service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

